SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 Commission File Number 1-7908 ADAMS RESOURCES & ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 74-1753147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 South Briar Hollow Lane Suite 100, Houston, Texas77027 (Address of principal executive office & Zip Code) Registrant's telephone number, including area code (713) 881-3600 Indicate bycheck markwhether theregistrant (1)has filedall reportsrequired to be filedby Section 13 or15 (d) of the Securities Exchange Act of 1934 during thepreceding 12months (or for such shorter periodthat the registrantwas required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of ‟large accelerated filer”, ‟accelerated filer” and ‟smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESoNOx A total of 4,217,596 shares of Common Stock were outstanding at May 6, 2014. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, REVENUES: Marketing $ $ Transportation Oil and natural gas COSTS AND EXPENSES: Marketing Transportation Oil and gas operations General and administrative Depreciation, depletion and amortization Operating earnings Other income (expense): Interest income 42 38 Interest expense - (2
